Exhibit 10(a) SIXTH AMENDMENT TO THE ENTERGY CORPORATION AND SUBSIDIARY COMPANIES INTERCOMPANY INCOME TAX ALLOCATION AGREEMENT This Sixth Amendment (the “Sixth Amendment”) to the Entergy Corporation and Subsidiary Companies Intercompany Income Tax Allocation Agreement (the “Tax Agreement”) is effective for all payments after September 30, 2010, related to any taxable year, and is made by Entergy Corporation (“ETR”) and each entity that is a member of the Entergy Corporation and Subsidiary Companies’ consolidated group, as defined in Treas. Reg. § 1.1502-1(h) (collectively, the “Entergy System”). WITNESSETH: WHEREAS, ETR and the other members of the Entergy System desire to amend the Tax Agreement, which was effective for taxable years 1987 and thereafter. NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and undertakings contained in this Tax Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each member of the Entergy System does hereby covenant and agree as follows: 1. DEFINITIONS.As used in this Sixth Amendment, the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “Automatic Inclusion Clause” shall mean the provision contained in the Fourth Amendment to the Tax Agreement that automatically makes new members of the Entergy System parties to the Tax Agreement. “Code” shall mean the Internal Revenue Code of 1986, as amended. “Final Determination” shall mean the resolution of an issue for the taxable year in question by (A) the expiration of the applicable statute of limitations on assessments for the year, as extended by agreement, (B) a decision, judgment, decree or other order by a court of competent jurisdiction, which has become final and unappealable, or (C) a closing agreement or an accepted offer in compromise under § 7121 or 7122 of the Code. “Non-Regulated Companies” shall mean the companies listed on Schedule 2, attached hereto, and all companies that become members in the future of the Entergy System that are parties to the Tax Agreement. “Recalculated Federal Tax Allocation” shall mean the net positive or net negative federal tax allocation referenced in paragraph I of the Tax Agreement recalculated by treating all Uncertain Tax Positions of all Non-Regulated Companies for the applicable year as if such Uncertain Tax Positions were ETR’s items of income, deduction, exclusion, gain, loss, or credit rather than items of income, deduction, exclusion, gain, loss, or credit of the Non-Regulated Companies. “Regulated Companies” shall mean the companies listed on Schedule 3, attached hereto. “Tax Attributes” shall mean the unutilized net operating loss carryforward or carryback, unutilized minimum tax credit, foreign tax credit, other tax credit, and unutilized capital loss carryforward or carryback of a member of the Entergy System. “Uncertain Tax Position” shall mean any member’s items of income, deduction, exclusion, gain, loss, or credit, for any taxable year, related to any of the following: (a) the adoption of certain accounting methods set forth in Schedule 1, (b) the application of such methods, (c)the application of Treas. Reg. § 1.1502-13(g) to intercompany power purchase agreements, (d) the inclusion of decommissioning liabilities in the consideration allocable under Code § 1060 with respect to acquisitions of nuclear power plants, and (e) the inclusion of decommissioning trust assets in the asset classes to which consideration is allocable under Code § 1060 with respect to acquisitions of nuclear power plants.An item of income, deduction, exclusion, gain, loss, or credit ceases to be an Uncertain Tax Position upon a Final Determination with respect to such item. 2. NON-REGULATED COMPANY PAYMENTS.For purposes of calculating payments between ETR and each Non-Regulated Company under Paragraph I of the Tax Agreement, the Recalculated Federal Tax Allocation shall be used in lieu of the federal tax allocation that would have been used if this amendment had not been executed.For the avoidance of doubt:(a) in computing the Recalculated Federal Tax Allocation for the Non-Regulated Companies, all Uncertain Tax Positions of all Non-Regulated Companies for the applicable year are treated as if such Uncertain Tax Positions are ETR’s items of income, deduction, exclusion, gain, loss, or credit rather than items of income, deduction, exclusion, gain, loss, or credit of the Non-Regulated Companies, (b)any Tax Attribute carried forward from a prior year will be recalculated by treating all Uncertain Tax Positions of all Non-Regulated Companies for the year in which such Tax Attribute arose as if such Uncertain Tax Positions were ETR’s Uncertain Tax Positions, and (c) nothing in this Sixth Amendment is intended to change the payments under Paragraph I of the Tax Agreement for a member of the Entergy System that is a Regulated Company.Any Non-Regulated Company having a net positive Recalculated Federal Tax Allocation shall pay such amount to ETR, with either cash or a note with reasonable commercial terms, in accordance with Paragraph I of the Tax Agreement.When a subsequent event, as described in paragraph 17 of the Tax Agreement, occurs, then any Non-Regulated Company having a net positive Recalculated Federal Tax Allocation shall pay, with either cash or a note with reasonable commercial terms, such amount, less any previous payments for such tax year, within 14 business days after ETR tenders demand for payment; provided, however, that the amount due under this clause can never be less than zero. If a Non-Regulated Company is allocated a net negative Recalculated Federal Tax Allocation, such Non-Regulated Company shall not be entitled to any payment.Additionally, if as a result of a subsequent event, a Non-Regulated Company is allocated a net positive Recalculated Federal Tax Allocation which is less than the previous net positive Recalculated Federal Tax Allocation for such tax year, then such Non-Regulated Company shall not be entitled to any payment. 3. ALL NEW MEMBERS OF THE ENTERGY SYSTEM TREATED AS NON-REGULATED COMPANIES.All new members to the Entergy System that become a party to the Tax Agreement as a result of the application of the Automatic Inclusion Clause will be treated as Non-Regulated Companies. 4. CERTAIN COMPANIES NOT ELIGIBLE FOR INCLUSION UNDER THE AUTOMATIC INCLUSION CLAUSE.The Automatic Inclusion Clause is hereby amended and restated to read as follows:If at any time any member of the Entergy System acquires or creates one or more subsidiary corporations that are includible corporations of the Entergy Corporation and Subsidiary Companies’ consolidated group, the Entergy System agrees that such subsidiary or subsidiaries shall be subject to this Tax Agreement and all references to the creating or acquiring member herein shall thereafter be interpreted to refer to such member and its subsidiary or subsidiaries; provided, however, this provision shall not apply to any corporation or entity treated as a corporation under the Code that is in bankruptcy under Title 11 of the United States Code when it otherwise qualifies to become a member of the Entergy System. 5. EFFECTIVE DATE.This Sixth Amendment shall be effective for all payments after September 30, 2010, related to any taxable year, until further amended or otherwise terminated. 6. COUNTERPARTS.It is agreed that this Sixth Amendment may be executed in multiple counterparts. IN WITNESS WHEREOF, each of the parties hereto has caused this Sixth Amendment to be duly executed by one of its duly authorized officers as of the 11th day of October, 2010. ENTERGY CORPORATION By:/s/ Leo P. Denault Leo P. Denault Executive Vice President and Chief Financial Officer ARKANSAS POWER & LIGHT COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer EGS HOLDINGS, INC. By:/s/ Eddie Peebles Eddie Peebles President ENTERGY ARKANSAS, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY GULF STATES LOUISIANA LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY LOUISIANA HOLDINGS, INC. By:/s/ Andrew Marsh Andrew Marsh Vice President ENTERGY LOUISIANA LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY LOUISIANA PROPERTIES LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY MISSISSIPPI, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NEW NUCLEAR UTILITY DEVELOPMENT LLC By:/s/ Andrew Marsh Andrew Marsh Vice President ENTERGY NEW ORLEANS, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY OPERATIONS, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY SERVICES, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY TEXAS, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer GSG&T, INC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer GULF STATES UTILITIES COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer JACKSON GAS LIGHT COMPANY By:/s/ Robert D. Sloan Robert D. Sloan President MISSISSIPPI POWER & LIGHT COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer NEW ORLEANS PUBLIC SERVICE, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer SYSTEM ENERGY RESOURCES, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer SYSTEM FUELS, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer THE LIGHT, HEAT AND WATER COMPANY OF JACKSON, MISSISSIPPI By:/s/ Robert D. Sloan Robert D. Sloan President EAM NELSON HOLDING LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer EN SERVICES II CORPORATION By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENEXUS ENERGY CORP By:/s/ Wanda C. Curry Wanda C. Curry Treasurer ENTERGY ASSET MANAGEMENT, INC. By:/s/ Tom D. Reagan Tom D. Reagan President ENTERGY ENTERPRISES, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY GLOBAL LLC By:/s/ Douglas Castleberry Douglas Castleberry President ENTERGY GLOBAL POWER OPERATIONS CORPORATION By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY GLOBAL TRADING HOLDINGS, LTD By:/s/ Barrett Green Barrett Green President ENTERGY HOLDINGS COMPANY LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY INTERNATIONAL HOLDINGS, LTD By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY INVESTMENT HOLDING COMPANY, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY MISSISSIPPI TURBINE COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR FINANCE HOLDING, INC. By:/s/ Douglas Castleberry Douglas Castleberry Vice President ENTERGY NUCLEAR FINANCE LLC By:/s/ Samuel Agyeman-Yeboah Samuel Agyeman-Yeboah President ENTERGY NUCLEAR FUELS COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR GENERATION COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR HOLDING COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR HOLDING COMPANY #1 By:s/ Samuel Agyeman-Yeboah Samuel Agyeman-Yeboah Vice President ENTERGY NUCLEAR HOLDING COMPANY #2 By:/s/ Eddie Peebles Eddie Peebles Vice President ENTERGY NUCLEAR HOLDING COMPANY #3 By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR INDIAN POINT 1&2 INVESTMENT LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR MIDWEST INVESTMENT COMPANY LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR NEW YORK INVESTMENT COMPANY I By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR OPERATIONS, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR PFS COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR POTOMAC COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY NUCLEAR POWER MARKETING LLC By:/s/ Barrett Green Barrett Green President ENTERGY NUCLEAR TEXAS HOLDING, INC. By:/s/ James Striedel James Striedel Vice President ENTERGY NUCLEAR VERMONT INVESTMENT COMPANY LLC By:/s/ Joseph A. Aluise Joseph A. Aluise Vice President and Secretary ENTERGY NUCLEAR, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY POWER & LIGHT COMPANY By:/s/ Robert D. Sloan Robert D. Sloan President ENTERGY POWER E&C HOLDINGS LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY POWER GAS HOLDINGS CORPORATION By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY POWER HOLDINGS, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY POWER OPERATIONS U.S., INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY RESOURCES, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY RETAIL HOLDING COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY SOLUTIONS DISTRICT ENERGY LTD, LLC By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY TECHNOLOGY COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer ENTERGY TECHNOLOGY HOLDING COMPANY By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer EP EDEGEL, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer EWO MARKETING, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer NUCLEAR SERVICES COMPANY LLC By:/s/ John T. Herron John T. Herron President TLG SERVICES, INC. By:/s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer Schedule 1 Decommissioning in cost of goods sold under Code § 263A Mark-to-Market under Code § 475 Industry Director Directive Number 5 under Code § 263A Units of Property under Code § 263 Repairs under Code §§ 162 and 263 Activity Based Costing under Code § 263A Schedule 2 Non-Regulated Companies: EAM Nelson Holding LLC EN Services II Corporation Enexus Energy Corp Entergy Asset Management, Inc. Entergy Enterprises, Inc. Entergy Global LLC Entergy Global Power Operations Corporation Entergy Global Trading Holdings, LTD Entergy Holdings Company LLC Entergy International Holdings LTD Entergy Investment Holding Company, Inc. Entergy Mississippi Turbine Company Entergy Nuclear Finance Holding, Inc. Entergy Nuclear Finance LLC Entergy Nuclear Fuels Company Entergy Nuclear Generation Company Entergy Nuclear Holding Company Entergy Nuclear Holding Company #1 Entergy Nuclear Holding Company #2 Entergy Nuclear Holding Company #3 Entergy Nuclear Indian Point 1&2 Investments LLC Entergy Nuclear Midwest Investment Company, LLC Entergy Nuclear New York Investment Company I Entergy Nuclear Operations, Inc. Entergy Nuclear PFS Company Entergy Nuclear Potomac Company Entergy Nuclear Power Marketing LLC Entergy Nuclear Texas Holding, Inc. Entergy Nuclear Vermont Investment Company LLC Entergy Nuclear, Inc. Entergy Power & Light Company Entergy Power E&C Holdings LLC Entergy Power Gas Holdings Corporation Entergy Power Holdings, Inc. Entergy Power Operations U.S., Inc. Entergy Resources Inc. Entergy Retail Holding Company Entergy Solutions District Energy Ltd, LLC Entergy Technology Company Entergy Technology Holding Company EP Edegel, Inc. EWO Marketing Inc. Nuclear Services Company LLC TLG Services, Inc. Schedule 3 Regulated Companies: Arkansas Power & Light Company EGS Holdings Inc. Entergy Arkansas, Inc. Entergy Gulf States Louisiana L.L.C. Entergy Louisiana Holdings, Inc Entergy Louisiana LLC Entergy Louisiana Properties LLC Entergy Mississippi, Inc. Entergy New Nuclear Utility Development LLC Entergy New Orleans, Inc. Entergy Operations, Inc. Entergy Services, Inc. Entergy Texas, Inc. GSG&T, Inc. Gulf States Utilities Company Jackson Gas Light Company Mississippi Power & Light Company New Orleans Public Service Inc. System Energy Resources, Inc. System Fuels, Inc. The Light, Heat and Water Company of Jackson, Mississippi
